Mills, J.
(dissenting). Because the accident instruction in this case was inadequate, I would reverse the judgments of conviction, and accordingly, I respectfully dissent.
The extent of the judge’s instruction on accident was that “[t]he Commonwealth must prove that the conduct . . . was intentional, not the result of accident.”1 While this accurately announced the Commonwealth’s burden to disprove accident, it *379did not define that term or give the jurors any guidance in understanding its meaning.
The majority suggests that the judge’s instruction was based on the Model Jury Instructions for Homicide. Those instructions provide that when instructing on accident, the judge should instruct that “[t]he Commonwealth must prove to you beyond a reasonable doubt that the killing was not the result of (an accident. . . .) [and that the judge] will instruct you later in more details concerning the law governing accident.” Massachusetts Superior Court Criminal Jury Instructions, § 2.11 (Mass. Continuing Legal Educ. 1999 & Supp. 2003) (emphasis added). Section 3.13 defines accident “as an unexpected happening that occurs without intention or design on the defendant’s part. It means a sudden, unexpected event that takes place without the defendant’s intending it.” Ibid.2 A jury should not be left to its uninstructed imagination in attempting to understand the meaning of the term accident. See Commonwealth v. Ferguson, 30 Mass. App. Ct. 580, 583 (1991) (reversal for failure to give requested accident instruction).3
In our cases, “accident” is used in two different senses. See Commonwealth v. Figueroa, 56 Mass. App. Ct. 641, 648-650 (2002). Understanding exactly what the defense of accident means is a challenge for both lawyers and judges alike, particularly in the context of a manslaughter charge.4 Failing to *380define the term “accident” was improper. Cf. Commonwealth v. Peters, 429 Mass. 22, 32 (1999) (“instructions were flawed [because] . . . [t]hey gave no definition of the meaning of corroboration”); Commonwealth v. Kessler, 442 Mass. 770, 777 (2004) (requiring definition of “recklessly”); Commonwealth v. Walter, 40 Mass. App. Ct. 907, 909 (1996) (judge’s failure to define the word “felony” in a prosecution for “breaking and entering in the daytime with intent to commit a felony” was error). Instead, the jury should have been instructed based on guidance from our decision in Commonwealth v. Figueroa, supra, and the model jury instructions.5 Because the judge did not define the term “accident” for the jury, the instructions were inadequate, and accordingly, I respectfully dissent.

In her instructions, the judge also used the following hypothetical:
“Assume that a person is standing on a subway platform, and a person is running to get a train, and that person runs into the person standing *379on the platform and the person falls to his death. The Commonwealth would have the burden in that case to prove that that death was not accidental, that the conduct causing the death was not accidental.”


instruction 9.100 of the Model Jury Instructions for Use in the District Court (Mass. Continuing Legal Educ. 3d ed. 2009) defines accident “as an unexpected happening that occurs without intention or design on the defendant’s part. It means a sudden, unexpected event that takes place without the defendant’s intending it.”


Ferguson suggests that an accident instruction contain more than what was included in the judge’s instruction here. See Ferguson, supra at 582 n.l (quoting from Instruction 6:09 of the Model Jury Instructions for Use in the District Court [1988 ed. with Supp. 1989], “which states in pertinent part that an ‘accident is defined as an unexpected happening that occurs without intention or design on the defendant’s part. It means a sudden unexpected event that takes place without the defendant’s intending it’ ”).


To the extent the defendants were charged with involuntary manslaughter, they were not entitled to an accident instruction when that term is used in the *380first sense because whether they intended the result of their actions is irrelevant for involuntary manslaughter. See Commonwealth v. Figueroa, supra at 649. However, they were entitled to such an instruction when accident is used in the second sense (the so-called “pure” accident). Id. at 650. To the extent the defendants were charged with voluntary manslaughter, both meanings of accident were available as a defense.


Compare Commonwealth v. Azar, 32 Mass. App. Ct. 290, 308-309 (1992) (rejecting defendant’s claim that accident instruction was insufficient when judge stated that “the Government must prove beyond a reasonable doubt that the death didn’t result from some kind of accident as opposed to intentional act, and the consequences that a reasonable person would understand to come from the intentional act”).